DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s response in the reply filed on 06/24/2022 is acknowledged. Applicant states the following in the response, “Applicant believes that the Examiner incorrectly identified the claims by number. The method claim of the application is claim 19. Applicant restricts to claim 20, the method claim in the current application.” The current Examiner acknowledges that the previous examiner erred in the Requirement for Restriction/Election, filed 02/17/2022, by indicating that the method claim was claim 14 instead of claim 19. The Examiner will interpret Applicant’s response as electing apparatus claims 1-18 and will withdraw method claim 19 from consideration as being restricted and non-elected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim recites “the turbine generator” without proper antecedent basis. The Examiner suggests amending claim 10 to depend from claim 9 rather than claim 1. The Examiner will interpret claim 10 as depending on claim 9 for examination purposes.
Regarding claim 14, the claim recites “the electromagnetic braking system” without proper antecedent basis. The Examiner suggests amending claim 14 to depend from claim 13 rather than claim 9. The Examiner will interpret claim 14 as depending on claim 13 for examination purposes.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidovitch (US 5,058,016).
Referring to Claim 1: Davidovitch discloses a transportation system able to convey a user from an origin to a destination, the transportation system comprising: 
at least one enclosed passageway (41) having an interior and an exterior (Fig. 4); 
at least one travel-lane (42), the at least one travel-lane being disposed within the at least one enclosed passageway (Fig. 4) (Col. 5, lines 41-46); and 
at least one vehicle (Fig. 1) able to contain the user, the at least one vehicle being configured to travel along the at least one travel-lane, the at least one vehicle having 
at least one wheel (2), the at least one wheel being configured to propel the at least one vehicle along the travel-lane (Fig. 1), 
at least one electric motor (Fig. 2) directly coupled and embedded within the at least one wheel, the at least one electric motor being able to rotate the at least one wheel relative to the at least one vehicle (Col. 4, lines 56-65);   
an energy storage device (3) electrically coupled to the at least one electric motor (Fig. 1), the energy storage device being configured to provide power to the at least one electric motor (Col. 3, lines 8-10), and 
a braking system (18, 19) (Fig. 2), the braking system being configured to decelerate the at least one vehicle when activated (Col. 4, lines 65-68); and 
a plurality of passenger terminals integrated into the at least one enclosed passageway, the plurality of passenger terminals being configured to provide user access to the at least one enclosed passageway (see annotated Fig. 4 below).  

    PNG
    media_image1.png
    366
    777
    media_image1.png
    Greyscale


Referring to Claim 4: Davidovitch discloses a transportation system, further comprising a power transmission network, the power transmission network being integrated into the at least one enclosed passageway (41) (Fig. 4) (Col. 4, lines 2-10), the power transmission network being in electrical communication with the energy storage device (3) of the at least one vehicle and at least one power source (“solar cells”) (Col. 4, lines 19-20), such that the at least one power source is able to charge the energy storage device of the at least one vehicle (Col. 5, lines 41-46).  

Referring to Claim 5: Davidovitch discloses a transportation system, wherein the at least one power source (“solar cells”) comprises at least one external solar panel array, the at least one external solar panel array being disposed on the exterior of the at least one enclosed passageway (Fig. 4) (Col. 4, lines 19-20).  

Referring to Claim 6: Davidovitch discloses a transportation system, wherein the at least one power source (“solar cells”) comprises at least one generating station (41) (Fig. 4) (Col. 4, lines 19-20).  

Referring to Claim 13: Davidovitch discloses a transportation system, wherein the braking system (18, 19) (Fig. 2) is an electromagnetic braking system (Col. 4, lines 65-68).

Referring to Claim 14: Davidovitch discloses a transportation system, wherein the electromagnetic braking system (18, 19) (Fig. 2) is integral to the at least one electric motor (Col. 4, lines 65-68).  

Referring to Claim 15: Davidovitch discloses a transportation system, wherein the at least one enclosed passageway (41) further includes a plurality of vents, the plurality of vents being configured to allow fluid communication between the exterior and the interior of the at least one enclosed passageway (see annotated Fig. 4 below).  
	The entry and exit areas of Davidovitch are being broadly interpreted as the claimed “vents” because these open areas enable vehicles and air to travel through the enclosed passageway, i.e., the entry and exit ventilate battery charging terminal 41.

    PNG
    media_image2.png
    366
    777
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Davidovitch in view of Popa-Simil (US 2011/0079166 A1).
Referring to Claim 2: Davidovitch teaches solar cells on the roof of the battery charging terminal (41) (Fig. 4) (Fig. 4) (Col. 4, lines 19-20), but does not specifically teach that the vehicle comprises the solar panel array. However, Popa-Simil teaches a multi-modal transportation system for a solar electric vehicle, wherein the at least one vehicle (Fig. 15) further comprises at least one solar panel array (1506), the at least one solar panel array being coupled to the energy storage device (1555), the at least one solar panel array being configured to charge the energy storage device (Para. [0623]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Davidovitch to use a solar panel array mounted to the roof of the vehicle, as taught by Popa-Simil, in order to provide an additional energy source for the vehicle battery.

Referring to Claim 3: While Davidovitch teaches two vehicle batteries (3) (Fig. 1), Davidovitch does not specifically teach that the battery is a lithium-ion battery. However, Popa-Simil teaches a multi-modal transportation system for a solar electric vehicle, wherein the commonly used battery material is lithium ion (Para. [0004]-[0007]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Davidovitch to use a lithium-ion battery, as taught by Popa-Simil, in order to provide an efficient battery made from readily known materials.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Davidovitch in view of Kochanneck (US 6,934,603).
Referring to Claim 7: Davidovitch does not specifically teach an overhead line. However, Kochanneck teaches a multiblock robot system, wherein the power transmission network comprises: an overhead line (3-20) in electrical communication with the at least one power source (1-21), the overhead line being suspended from the interior of the at least one condition, the at least one pantograph being in electrical communication with the overhead line when in contact with the overhead line (Col. 9, lines 12-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Davidovitch to install overhead lines, as taught by Kochanneck, in the interior of the battery charging terminal 41, in order to transfer electric power from the battery charging terminal to the vehicles at a safe location above the reach of persons.

Referring to Claim 8: Davidovitch teaches automatic continuous charging lanes (42) (Fig. 4) (Col. 4, lines 2-10) (Col. 5, lines 41-46), but does not specifically teach an auxiliary rail. However, Kochanneck teaches a multiblock robot system, wherein the power transmission network comprises: an auxiliary rail (3-11) in electrical communication with the at least one power source (1-21), the auxiliary rail being disposed on a floor of the at least one enclosed passageway (Fig. 8A); at least one sliding-shoe (3-13) in electrical communication with the energy storage device, the at least one sliding-shoe being structured and arranged to contact the auxiliary rail in an in-use condition, the at least one sliding-shoe being in electrical communication with the auxiliary rail when in contact with the auxiliary rail (Col. 9, lines 30-39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Davidovitch to install an auxiliary rail, as taught by Kochanneck, on the floor of the battery charging terminal 41, in order to transfer electric power from the battery charging terminal to the vehicles at a location that is easily accessed by a sliding shoe.

Claims 9, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Davidovitch in view of JP H05-344601.
Referring to Claim 9: Davidovitch does not specifically teach a turbine generator. However, JP H05-344601 teaches a linear motor car, wherein the at least one vehicle further includes a turbine generator (12), the turbine generator being configured to produce electricity as the turbine generator is turned by an airflow, the turbine generator being in electrical communication with the energy storage system (Figs. 1-4) (see attached English machine translation, pages 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Davidovitch to equip the vehicle for use with a high-speed linear motor railway system having a turbine generator, as taught by JP H05-344601, in order to increase the speed and efficiency of the system while supplying electric power to the equipment inside the vehicle.

Referring to Claim 10: Davidovitch does not specifically teach a turbine generator with a ram air system. However, JP H05-344601 teaches a linear motor car, wherein the at least one vehicle further includes a ram air system, the ram air system being configured to channel the airflow into the turbine generator (Figs. 1-4) (machine translation, pages 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Davidovitch to equip the vehicle for use with a high-speed linear motor railway system having a turbine generator and ram air system, as taught by JP H05-344601, in order to increase the speed and efficiency of the system while supplying electric power to the equipment inside the vehicle by capturing a large amount of wind energy.

Referring to Claim 17: Davidovitch does not specifically teach an electromagnetic rail. However, JP H05-344601 teaches a linear motor car, further comprising at least one electromagnetic rail, the at least one electromagnetic rail being disposed within the at least one enclosed passageway; and at least one linear induction motor, the at least one linear induction motor being configured to propel the at least one vehicle (1) along the at least one electromagnetic rail (Figs. 1-4) (machine translation, pages 1, Para. [0001] and [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Davidovitch to equip the vehicle for use with a high-speed linear motor railway system having an electromagnetic rail, as taught by JP H05-344601, in order to increase the speed and efficiency of the system using a frictionless superconducting magnetic levitation system.

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Davidovitch in view of Wu (US 7,302,319).
Referring to Claim 11: Davidovitch does not specifically teach a regenerative braking system. However, Wu teaches a personal transportation system, wherein “electric motors are used to drive the wheels and regenerating brakes are preferred for normal operations.” (Col. 5, lines 62-64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Davidovitch to use regenerative braking, as taught by Wu, in order to capture braking energy and improve efficiency.

Referring to Claim 16: Davidovitch does not teach a coupler configured to join multiples of the at least one vehicle together. However, Wu teaches a personal transportation system, wherein “couplers (front coupler 54 at vehicle front and rear coupler 56 at vehicle back) are used to connect two vehicles mechanically and electrically.” (Col. 5, lines 8-10) (Figs. 1, 4A and 4B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Davidovitch to use couplers to join multiple vehicles in a train that travels on rails, as taught by Wu, in order to allow one vehicle to drive multiple vehicles and improve efficiency.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Davidovitch in view of Segawa et al. (US 2015/0267727 A1).
Referring to Claim 16: Davidovitch does not teach a plasma actuator. However, Segawa teaches a surface plasma actuator, wherein automobile vehicle drag may be minimized by the use of a  plasma actuator to enhance both aerodynamic and environmental characteristics (Para. [0037]-[0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Davidovitch to use a plasma actuator, as taught by Segawa, in order to reduce vehicle drag and enhance both aerodynamic and environmental characteristics. 
 
Allowable Subject Matter
Claim 18 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 18, the prior art fails to teach the combination of limitations recited in claim 18. While all of the individual limitations are taught by the various references cited above, the Examiner finds that it would require an improper degree of hindsight reasoning to combine Davidovitch in view of Popa-Simil, Kochanneck, JP H05-344601, Wu and Segawa to meet all of the limitations recited in claim 18. While it may be obvious to combine Davidovitch in view of these references individually, or even several of the references together, the totality of limitations is found to be non-obvious, i.e., it requires an improper degree of hindsight reasoning to modify Davidovitch with five other varying references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dessert (US 4,181,188) teaches an energy efficient passenger vehicle with a solar panel array (32) installed on the vehicle (Figs. 1 and 3) and regenerative braking (Col. 3, lines 36-39) (Fig. 5).
Shah (US 2019/0178268 A1) teaches a plasma actuator array for reducing drag and improving aerodynamics on vehicles (abstract). 
Yang (US 8,006,625) teaches a tube car with a solar cell panel (47) on the outside of the enclosed passageway (Fig. 9). 
JP H07127561 A and JP H0754761 A both teach turbine generators with ram air for use with high speed rail vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617